Case 1:19-cv-03377-LAP Document 86 Filed 11/05/19 Page 1 of 2

 

 

 

 

 

 

 

 

 

USDC SDNY
| DOCUMENT
UNITED STATES DISTRICT COURT BLECTROBECALLY FILED |
SOUTHERN DISTRICT OF NEW YORK DOC #:
VIRGINIA L. GIUFFRE, | DATE FIL : 5-17 |
Plaintiff,
19 Civ. 3377 (LAP)
-against-
ORDER
ALAN DERSHOWITZ,
Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Counsel have submitted letters regarding the microcassette
tape purporting to contain a recording of a conversation between
Defendant and David Boies. (Plaintiff’s Letter re: Audio
Recording, dated November 1, 2019 [dkt. no. 79]); (Defendant’s
Response re: Audio Recording, dated November 4, 2019 [dkt. no.
80})% (Plaintiff’s Reply re: Pre-Answer Discovery and Audio
Recording, dated November 4, 2019 [dkt. no. 84]}. Because the
motions to which the tape was immediately relevant have been
decided, further action as to the recording shall await the
initial conference.

Because Plaintiff has engaged new counsel, counsel shall
confer with each other and with the Court’s deputy regarding a
date earlier than December 2 for a conference and shall submit
their discovery plan in advance of the conference.

SO ORDERED.

 

 
Case 1:19-cv-03377-LAP Document 86 Filed 11/05/19 Page 2 of 2

Dated: New York, New York
November 5, 2019

Lyay sey cd §
VALE EC! f Lng et

LORETTA A. PRESKA
Senior United States District Judge

 

 

 
